 1   Rene L. Valladares
     Federal Public Defender
 2   Erin Gettel
     Assistant Federal Public Defender
 3   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 4   (702) 388-6577
     Erin_Gettel@fd.org
 5
                          UNITED STATES DISTRICT COURT
 6
                                 DISTRICT OF NEVADA
 7
 8
     United States of America,                    Case No. 2:20-cr-00165-GMN-DJA
 9
                  Plaintiff,                      First Stipulation to Continue
10                                                Revocation Hearing (ECF No. 20)
           v.
11
     David Stephens,
12
                  Defendant.
13
14         The parties jointly request that this Court vacate the July 7, 2021,
15   revocation hearing and continue it for at least 60 days. The additional time is to
16   allow the parties to determine if a resolution can be reached. Stephens is not in
17   custody and agrees to the continuance.
18         DATED: July 2, 2021.
19
     Rene L. Valladares                        Christopher Chiou
20   Federal Public Defender                   Acting United States Attorney
21     /s/ Erin Gettel                           /s/ Shaheen Torgoley
22   By_____________________________           By_____________________________
     Erin Gettel                               Stephanie Ihler
23   Assistant Federal Public Defender         Assistant United States Attorney
24
25
26
 1                        UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
     United States of America,                     Case No. 2:20-cr-00165-GMN-DJA
 4
                  Plaintiff,                       Order Granting First Stipulation
 5
                                                   to Continue Revocation Hearing
 6         v.                                      (ECF No. 20)

 7   David Stephens,

 8                Defendant.
 9
10         Based on the stipulation of counsel, the Court finds that good cause exists

11   to continue the revocation hearing.

12         IT IS THEREFORE ORDERED that the revocation hearing currently

13   scheduled for July 7, 2021, at 11:00 a.m. is vacated and continued to

14   Wednesday, Septemer 8, 2021, at 2:00 p.m. in Courtroom 7D.

15         DATED: July ____,
                        2    2021.

16
17
                                            Gloria M. Navarro
18                                          Senior United States District Judge
19
20
21
22
23
24
25
26
                                               2
